OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                         AUSTIN




Honorable Payton Burke
County Auditor
Falls County
Marlin, Texas
Dear Sir:




                                        pinion of this dewto
mant upon                               s bssn received.




                                  tor o? Falls County,




               la 3902, Vsrnonfs Annotated Civil Statutes,
reads In part as follows:
          Whenever any distriot, county or pre-
     cinct offiwr &all require the sarvioes of
     deputies, assistants or olerks in the perform-
     ance of his duties ha shall apply to the County
     Commissioners' court 0r his oountg for au-
     thority to appoint suoh deputies, assistants
Honorable Pegton Burke, Page 2

     or olerks, stating by sworn application the
     number needed, the position to be filled and
     the amount to be paid. Said application
     shall be aooompanled by a statement showing
     the probably:receipt8 from fees, oommisslons
     and oompenss~tionto be colleoted by said
     office during the fisoal year and the prob-
     able disbursements which shall inalude all
     salaries and expensas of said office; and
     said oourt shall make its order authoris-
     lng the appointmant of such deputies, aselet-
     ants and clerks and flx the oompensaticm
     to be paid them within the limitations heeein
     prescribed and determine the number to be
     appointed as in ~the disoretlon of said oourt
     may be proper; provided tha.tin no case
     s&l1 the Commissioners' Court orany
     member thereof attempt to influence the
     appointment of any person as dsputp, assist-
     ant or clerk in any office. U on the ontry
     of such order the officers appfying for suoh
     assistants, deputies ,orclerks shall be
     authorized to appoint them; provided that
     sald~aompensation ahall not exceed the
     maximum amount herelnarter set out. The
     oompensatlon whloh may be allowed to the
     drputies, assistants or clerksabove
     named ror their servioes shall be a rea-
     sonable one, not to exceed the following
     amounts:
         ".   . .
         "2. In oounties having a population of
     twenty-five thoueand and one (25,001) and not
     more than thirty-seven thousand, 'five hundred'
     (27,500) inhabitants, rirst assistant or chief
     deputy not to exoeed Two Thousand Dollars
     ($2,000) per annump other assistants, depu-
     tias, or olerks nOt,to exaeed S6venteen Hundred
     Dollars (41700) parannum each. Provided,
     however, that in all counties containing a
     population of not less than thirtythousand
     (30,000) nor more than thirty-seven thousand,
     five hundred (37,500), ac,cordlngto the last
Honorable Peyton Burke, Page 3


      preceding Federal Census, and haveing a
      baluation In excess of Eighty-five Million
      Dollars ($85,000,000), and in all Counties
      having an assessed valuation of not less
      than Twenty-seven Million,~Flve Hundred
      Thousand Dollar8 ($27,500,000) nor more
      than Twenty-seven Million, Seven Hundred
      Thousand Dollars (#27,700,000), according
      to the last approved tax roll, and contain-
      ing a population of not less than firty-
      three thousand, nine hundred (53,900)
      nor more than fifty-four thousand (54,000)
      acoording to the last preoe~dingFederal
      Census, four (4) deputies in the Tax
      Colleotor and Assessor(~8Offloe may re-
      oeive not to sxdeed Twenty-four Hundred
      Dollar8 (@4OO) per annwa eaoh, the ra-
      malnder of the deputies in said office shall
      receive not exceed% Seventeen Hundred
      Dollars (11700) p~ann~m each.
            "..a."
              We are Informed that Fall8 County doe8 not have
   y of the assessed valuations mentioned in paragraph 2 of
Artiole 3902, that wuld authorize q different oompnsa-
tion for deputies Of the tax assessor-oolleotor, other than
that which ia provided for by the general provisions of
the statute.    It will be noted that Under the general
provision of paragraph 2 of Artiole 3902 in all oountle8
having a population of 25,001 and not more than 37,500
inhabitante, the first   assistant or ohief deputy shall
reoeive oompensatlon not to exoeed $2,000 per annum and
all other assistants, deputlee or clerks shall raoeive
compensation not to exoeed $1,700 per annum eaoh. There-
:;;,” your qUe8tlOn  ie respeotfully an8wered in ths hega-
     *
            vpa oannot assume from the faots stated In your
letter that you have any reference to compnaation Of depu-
tia8 of the tax assessor-colleotor SerVhg   in branoh
offloes, and t,iLsopinion Is not to be construed as touoh-
ing the same. However,   In this OonnaCtiOn we Oall yOUr
attention to our opinions Doen O-1447 and O-834, copies
    .

,




        Honorable Pefton Burka, Page 4


        of whioh are snolosed ibr your inl%ImatiOn.
                    Trusting that the foregoing fully anewers your
        inquiry, we are
                                              Very truly yours
                                         ATTORNEY GENERAL OF TEXAS


                                         Br
                                                      Ardell William8
                                                            Assistant

        AW:GO


        APPROVED FF,B12, 19&I.
        8/ Gerald 0. Mann
        ATTORNEYGENERAL OFTEXAS